Case 3:19-mj-00109-RMS
         Case 3:19-mj-00109-RMS
                        *SEALED* Document
                                  Document64-55
                                           57 *SEALED*
                                                 Filed 04/20/20
                                                           Filed 01/20/20
                                                                  Page 1 of Page
                                                                            5    1 of 3



                                UNITED STATES DISTRICT COURT

                                    DISTRICT OF CONNECTICUT


  IN RE: APPLICATIONS OF THE UNITED                       :
  STATES FOR CONTINUED SEALING FOR:
                                                          :
  THREE GRAND JURY SUBPOENAS TO
                                                          :       No. 3:19-mj-109(RMS)

  FOUR ORDERS PURSUANT TO 18                              :
  U.S.C. § 2703(d) REGARDING
                                                          :       Filed Under Seal

  FOUR SEARCH WARRANTS                                    :
  REGARDING
                                                          :

  AND ALL RELATED APPLICATIONS,                           :
  AFFIDAVITS, NON-DISCLOSURE
  APPLICATIONS AND ORDERS, AND                            :
  PRIOR SEALING MOTIONS AND ORDERS
  TO SEAL                                                 :

                                MOTION TO CONTINUE TO SEAL

         The United States respectfully requests that the captioned items, each more specifically

  identified below, and each of which was ere previously originally ordered sealed until further order

  of the Court, henceforth remain under seal indefinitely. This matter was originally sealed, and

  should remain sealed, because it pertained to a then-ongoing and nonpublic investigation into

  possible criminal activity. The investigative activity at issue in this sealed matter did not ultimately

  result in criminal charges. Public disclosure of this sealed matter could therefore adversely impact

  the public reputation of one or more persons at issue in the sealed documents, by suggesting that

  they had engaged in criminal conduct, where no charges were later filed. These interests outweigh
Case 3:19-mj-00109-RMS
         Case 3:19-mj-00109-RMS
                        *SEALED* Document
                                  Document64-55
                                           57 *SEALED*
                                                 Filed 04/20/20
                                                           Filed 01/20/20
                                                                  Page 2 of Page
                                                                            5    2 of 3



  any countervailing interests in public access to this matter, and sealing is narrowly tailored to

  achieve those interests.

         By way of clarification, the sealing orders in this matter, and the subjects of this request

  for further sealing, concern all numbered docket entries except no. 13, which comprise the

  following items:

         1.



         2. Four Orders under 18 U.S.C. § 2703, for each of the following,




         4. All related applications, Affidavits, non-disclosure applications and orders, and
            motions and orders to seal.




                                                 -2-
Case 3:19-mj-00109-RMS
         Case 3:19-mj-00109-RMS
                        *SEALED* Document
                                  Document64-55
                                           57 *SEALED*
                                                 Filed 04/20/20
                                                           Filed 01/20/20
                                                                  Page 3 of Page
                                                                            5    3 of 3



          The United States respectfully also requests that the present motion be filed and

  maintained under seal, because unsealing it would likewise disclose that the docket in question

  relates to matters that have been properly sealed.

                                                Respectfully submitted,

                                                JOHN H. DURHAM
                                                UNITED STATES ATTORNEY




                                                HENRY K. KOPEL
                                                ASSISTANT UNITED STATES ATTORNEY
                                                United States Attorney’s Office
                                                157 Church Street, 25th Floor
                                                New Haven, CT 06510
                                                Federal Bar No. ct24829
                                                henry.kopel@usdoj.gov
                                                203-821-3700
                                                Fax: 203-773-5376




                                                  -3-
Case 3:19-mj-00109-RMS
          Case 3:19-mj-00109-RMS
                        *SEALED* Document
                                 Document 64-55
                                          57-1 *SEALED*
                                                 Filed 04/20/20
                                                            Filed Page
                                                                  01/20/20
                                                                       4 of 5Page 1 of 2



                                  UNITED STATES DISTRICT COURT

                                    DISTRICT OF CONNECTICUT


   IN RE: APPLICATIONS OF THE UNITED                   :
   STATES FOR CONTINUED SEALING FOR:
                                                       :
   THREE GRAND JURY SUBPOENAS TO
                                                       :       No. 3:19-mj-109(RMS)

   FOUR ORDERS PURSUANT TO 18                          :
   U.S.C. § 2703(d) REGARDING
                                                       :       Filed Under Seal

   FOUR SEARCH WARRANTS                                :
   REGARDING THOSE SAME
                                                       :

   AND ALL RELATED APPLICATIONS,                       :
   AFFIDAVITS, NON-DISCLOSURE
   APPLICATIONS AND ORDERS, AND                        :
   PRIOR SEALING MOTIONS AND ORDERS
   TO SEAL                                             :


                                         SEALING ORDER


          The United States has previously applied for, and this Court has previously issued, sealing

   orders regarding the captioned matters, described more fully below. Having now reviewed the

   government’s motion to seal for an indefinite period of time (“Sealing Motion”), the reasons set

   forth therein, the full record of the case, and good cause having been shown,

          IT IS NOW ORDERED that the Sealing Motion is hereby granted; and

          IT IS FURTHER ORDERED that all of the below-specified items in this case shall remain

   under seal indefinitely; and
Case 3:19-mj-00109-RMS
          Case 3:19-mj-00109-RMS
                        *SEALED* Document
                                 Document 64-55
                                          57-1 *SEALED*
                                                 Filed 04/20/20
                                                            Filed Page
                                                                  01/20/20
                                                                       5 of 5Page 2 of 2
                                                 -2-


          IT IS FURTHER ORDERED that the government’s current Sealing Motion and this Order

   also shall remain under seal indefinitely.

          The items from this case that shall remain sealed indefinitely include all numbered docket

   entries except no. 13, which comprise the following items:

          1.




                    .

          4. All related applications, Affidavits, non-disclosure applications and orders, and
             motions and orders to seal, including the current Motion to Seal, and this Order.


                                                       __________________________
                                                       HON. ROBERT M. SPECTOR
                                                       United States Magistrate Judge

   ___________________
   Date: ______________________________




                                                 -2-
